___________

                                    No. 96-1027
                                    ___________

Julius Addison,                          *
                                         *
              Appellant,                 *
                                         *   Appeal from the United States
     v.                                  *   District Court for the
                                         *   District of Minnesota.
Joseph M. Brooks, Warden, F.C.I.,*
Sandstone, Minnesota,                    *        [UNPUBLISHED]
                                         *
              Appellee.                  *


                                    ___________

                     Submitted:     October 17, 1996

                           Filed:   November 1, 1996
                                    ___________

Before BEAM, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________

PER CURIAM.


     Julius Addison appeals the district court's1 dismissal of his 28
U.S.C. § 2241 petition without an evidentiary hearing.       Having carefully
reviewed the record and the parties' briefs, we conclude the district court
correctly dismissed Addison's petition for the reasons stated in the
magistrate judge's report and recommendation.       See 8th Cir. R. 47B.


     We decline to grant Addison's request for appellate counsel.




     1
      The Honorable Michael James Davis, United States District
Judge for the District of Minnesota, adopting the report and
recommendation of the Honorable Raymond L. Erickson, United
States Magistrate Judge for the District of Minnesota.
A true copy.


     Attest:


           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-